Harwell, J.
From the evidence it appears that G. W. Abernathy, the prosecutor, on returning to his sawmill one Monday morning, missed certain brass attachments of the machinery, which he had left on it the Friday before; and that on the same Monday morning the defendant carried these attachments to the depot in a sack, and started to ship them to Atlanta by freight. “He shipped them in his own name, in daylight, and made no effort to conceal the fact that he was shipping the brasses.” The defendant was a dealer in old brass, iron, etc. When the sheriff came with the search warrant, the defendant agreed to release the railroad company and give the sheriff the possession of the brasses. The defendant was shown to have made contradictory statements as to the person from whom he acquired the brasses. The evidence introduced on behalf of the defendant for the purpose of explaining his recent possession of the stolen goods was as follows: A. L. Weaver testified that on the Saturday on which the brasses were supposed to have been stolen, while he and Lloyd Perryman were out beyond the defendant’s house eating plums, Edgar Bennett approached them, carrying these brasses in a sack, told them he had been up to the defendant’s house to sell them to the defendant, that the defendant was not at home, and that he wanted to sell the brasses. Weaver paid Bennett fifty cents for the brasses and, with Perryman’s help, carried them to the defendant’s house. The defendant was not at home, and they left the brasses there. On the following day (Sunday) Weaver returned to the defendant’s home, and the defendant paid him for the brass at the rate of 13Yz cents per pound. Weaver knew the defendant was dealing in brass and junk, and had sold him brass before this occasion. The testimony of Perryman was substantially the same as Weaver’s, stated above. The defendant also offered evidence showing his whereabouts all during the day Saturday. In his statement the defendant said that he was away from home Saturday when the brass was brought there, that he did not then know who had brought it, that on Sunday Weaver came to his home, and he paid him for the brass, and that on Monday he carried it to the depot to ship; that on Tuesday he heard that the sheriff had a warrant for him and for the brass, and on going to the sheriff he was informed that the warrant was for the brass only; that he told the sheriff that if the brass belonged to Mr. Abernathy he would let *663the latter have it, and he released the railroad company. It appears, from testimony offered by the State in rebuttal, that Bennett (from whom defendant’s witness claimed to have bought the brasses) had been about the prosecutor’s mill many times, and had, shortly before this trial, left the county for Idaho.
It is not necessary to add anything further to the headnote.

Judgment reversed.

Broyles, P. J., and Bloodworth, J., concur.